    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.1 Filed 03/25/21 Page 1 of 35




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


FLORENCE JOHNSON-FRANKLIN,              CASE NO.: 21-cv-10663
                                        HON
       Plaintiff,                       MAG. JUDGE



v

WALMART, INC.,

       Defendant.

JONATHAN R. MARKO (P72450)             RICHARD G. SZYMCZAK (P29230)
KATHERINE H. OLDS (P84603)             ROCHELLE L. CLARKE (P79054)
MARKO LAW, PLLC                        PLUNKETT COONEY
Attorneys for Plaintiff                Attorneys for Defendant
1300 Broadway Street, Fifth Floor      38505 Woodward Avenue, Suite 100
Detroit, MI 48226                      Bloomfield Hills, MI 48304
Phone: 313-777-7LAW                    Phone: 248-342-7007/ 810-342-7020
Facsimile: 313-771-5785                Facsimile: 248-901-4040
Email: Katherine@markolaw.com          Email:rszymczak@plunkettcooney.com
                                       Email: rclarke@plunkettcooney.com


                NOTICE OF REMOVAL OF CAUSE TO THE
               UNITED STATES DISTRICT COURT FOR THE
          EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION


       NOW      COMES   the   Defendant,   WAL-MART       STORES    EAST,   LP

misidentified as WALMART, INC. by and through its attorneys, PLUNKETT
  Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.2 Filed 03/25/21 Page 2 of 35




COONEY, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby notify

this Honorable Court of the removal of this action for the following reasons:

      1.    On or about February 17, 2021, Plaintiff filed a lawsuit which is

now pending in the Circuit Court for the County of Wayne, State of Michigan,

bearing Case No.: 21-002187-NO.

      2.    Defendant was served with the Summons and Complaint via

certified mail on or about February 23, 2021.

      3.    This action is a suit at common law of a civil nature, as alleged in

Plaintiff’s Complaint, brought by Plaintiff, Florence Johnson-Franklin, against

Defendant, Wal-Mart Stores East, LP, misidentified as Walmart Inc., for

negligence and premises liability, in which Plaintiff seeks monetary damages.

      4.    This action involves a controversy which is wholly between

citizens of different states. Plaintiff commenced this action in the County of

Wayne and is a resident of the State of Michigan. Defendant is a Delaware

limited partnership whose members are WSE Management, LLC and WSE

Investment LLC, both of which are Delaware limited liability companies based

in Arkansas. The sole member of both WSE Management, LLC and WSE

Investment, LLC is Wal-Mart Stores East, LLC, which is an Arkansas limited

liability company with itsprincipal place of business in Bentonville, Arkansas.

The sole member of Wal-Mart Stores East LLC is Wal-Mart Inc., formerly Wal-


                                       2
  Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.3 Filed 03/25/21 Page 3 of 35




Mart Stores, Inc., a Delaware corporation with its principal place of business

in Bentonville, Arkansas.

      5.    This action filed by Plaintiff against Defendant is one involving

complete diversity of citizenship under 28 U.S.C. § 1332(a) as a civil action

between a citizen of the State of Michigan and the States of Delaware and

Arkansas.

      6.    This action is one over which the District Courts of the United

States are given original jurisdiction.

      7.    The time in which Defendant is required to file this Notice of

Removal to Federal Court has not yet expired.

      8.    Pursuant to Plaintiff’s Complaint, Plaintiff seeks to recover

monetary damages in connection with alleged injuries sustained as a result of

Defendant’s alleged negligence.

      9.    Pursuant to Plaintiff’s Complaint, Plaintiff seeks to recover

damages in excess of $25,000.00 together with costs, interest and attorney

fees in this matter, and further alleges that Plaintiff sustained numerous and

serious injuries to her person. Defendant asserts that, more likely than not,

the amount in controversy exceeds the jurisdictional requirements of 28 U.S.C.

§ 1332(a) if Plaintiff prevails on her claims, which include, but are not limited

to, alleged “limited mobility, ankle injury, back injury possibly requiring


                                          3
  Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.4 Filed 03/25/21 Page 4 of 35




surgery, joint injury, physical pain and suffering, emotional trauma and

suffering, swelling and bruising.” Plaintiff further contends she has entitled to

recovery for “medial costs, loss of wages and/or earning capacity, … and

future damages.” Plaintiff has likewise declined to cap her damages below this

court’s jurisdictional limit.

      10.    Under 28 U.S.C. § 1441 et seq., Defendant is entitled to remove this

action to the United States District Court for the Eastern District of Michigan,

since the district court would have had original jurisdiction over Plaintiff’s

claims. Attached to this Notice of Removal is a copy of the Summons and

Complaint setting forth Plaintiff’s claims for relief. A written Notice of the

Filing of this Removal has been given to all parties as required by law and is

attached hereto.

      11.    A true and correct copy of this Notice of Filing Removal and

Notice of Removal is filed with the Clerk of the Court of the County of Wayne,

State of Michigan, as provided by law.

                                     Respectfully submitted,

                                     PLUNKETT COONEY


                                     By/s/ Rochelle L. Clarke____________
                                     RICHARD G. SZYMCZAK (P29230)
                                     ROCHELLE L. CLARKE (P79054)
                                     PLUNKETT COONEY


                                         4
   Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.5 Filed 03/25/21 Page 5 of 35




                                      Attorneys for Defendant
                                      38505 Woodward Avenue, Suite 100
                                      Bloomfield Hills, MI 48304
                                      Phone: 248-342-7007/ 810-342-7020
                                      Facsimile: 248-901-4040
                                      Email:rszymczak@plunkettcooney.com
                                      Email: rclarke@plunkettcooney.com

Dated: March 25, 2021

                              PROOF OF SERVICE

        KIMBERLY WEBSTER certifies that on the 25th day of March, 2021, she

caused to be served a copy of NOTICE OF REMOVAL OF CAUSE TO THE

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

MICHIGAN, SOUTHERN DIVISION and PROOF OF SERVICE via CM/ECF

electronic filing with the United States District Court for the Eastern District of

Michigan, Southern Division, which will provide notice of this electronic filing

to counsel of record.

                                            /s/Kimberly Webster
                                            KIMBERLY WEBSTER


Open.13046.11061.26089776-1




                                        5
    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.6 Filed 03/25/21 Page 6 of 35




                                    STATE OF MICHIGAN

                     IN THE CIRCUIT COURT FOR THE COUNT OF WAYNE


FLORENCE JOHNSON-FRANKLIN,                   Case No: 21-002187-NO
                                             Honorable Martha M. Snow
        Plaintiff,



v

WALMART, INC.,

        Defendant.

JONATHAN R. MARKO (P72450)                  RICHARD G. SZYMCZAK (P29230)
KATHERINE H. OLDS (P84603)                  ROCHELLE L. CLARKE (P79054)
MARKO LAW, PLLC                             PLUNKETT COONEY
Attorneys for Plaintiff                     Attorneys for Defendant
1300 Broadway Street, Fifth Floor           38505 Woodward Avenue, Suite 100
Detroit, MI 48226                           Bloomfield Hills, MI 48304
Phone: 313-777-7LAW                         Phone: 248-342-7007/ 810-342-7020
Facsimile: 313-771-5785                     Facsimile: 248-901-4040
Email: Katherine@markolaw.com               Email:rszymczak@plunkettcooney.com
                                            Email: rclarke@plunkettcooney.com


                              NOTICE OF FILING REMOVAL


TO:     CLERK OF THE COURT
        WAYNE COUNTY CIRCUIT COURT
        2 WOODWARD AVENUE
        DETROIT, MI 48226

-and-

        KATHERINE H. OLDS
        1300 Broadway Street, Fifth Floor
        Detroit, MI 48226
        Email: Katherine@markolaw.com
   Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.7 Filed 03/25/21 Page 7 of 35




        PLEASE TAKE NOTICE that Defendant have this day filed its Notice of Removal of

this matter to the United States District Court, with the office of the Clerk of the Court for

the United States District Court, Eastern District of Michigan, Southern Division, copies of

which are attached hereto.

                                                    Respectfully submitted,

                                                    PLUNKETT COONEY


                                                    By/s/ Rochelle L. Clarke____________
                                                    RICHARD G. SZYMCZAK (P29230)
                                                    ROCHELLE L. CLARKE (P79054)
                                                    PLUNKETT COONEY
                                                    Attorneys for Defendant
                                                    38505 Woodward Avenue, Suite 100
                                                    Bloomfield Hills, MI 48304
                                                    Phone: 248-342-7007/ 810-342-7020
                                                    Facsimile: 248-901-4040
                                                    Email: rszymczak@plunkettcooney.com
                                                    Email: rclarke@plunkettcooney.com

Dated: Thu, Mar 25, 2021

                                        PROOF OF SERVICE

                      The undersigned certifies that on the 25th day of March,
                      2021, a copy of the foregoing document was served upon
                      the attorney(s) of record in this matter at their stated
                      business address as disclosed by the records herein via:

                      [ ] Hand delivery              [ ] Overnight mail
                      [ ] U.S. Mail                  [ ] Facsimile
                      [ ] E-Mail                     [X] Electronic e-file

                      I declare under the penalty of perjury that the foregoing
                      statement is true to the best of my information, knowledge
                      and belief.

                                          Kimberly Webster
                              __________________________________________
                                           Kimberly Webster

Open.13046.11061.26089981-1

                                                2
Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.8 Filed 03/25/21 Page 8 of 35




  Summons and Complaint
Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.9 Filed 03/25/21 Page 9 of 35

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   02/23/2021
                                                                                                   CT Log Number 539099861
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Michigan

FOR:        WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Franklin Florence Johnson, Pltf. vs. Walmart, Inc., Dft.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Letter, Summons, Complaint, Request, Certificate
COURT/AGENCY:                                    Wayne County - 3rd Circuit Court, MI
                                                 Case # 21002187NO
NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 05/23/2020 at 5851 Mercury Dr., Dearborn, MI
                                                 48126
ON WHOM PROCESS WAS SERVED:                      The Corporation Company, Plymouth, MI
DATE AND HOUR OF SERVICE:                        By Certified Mail on 02/23/2021 postmarked on 02/18/2021
JURISDICTION SERVED :                            Michigan
APPEARANCE OR ANSWER DUE:                        Within 28 days
ATTORNEY(S) / SENDER(S):                         Jonathan Robert Marko
                                                 Marko Law, PLLC
                                                 1300 Broadway Street
                                                 Fifth Floor
                                                 Detroit, MI 48226
                                                 313-777-7LAW
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/24/2021, Expected Purge Date:
                                                 03/01/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        The Corporation Company
                                                 40600 Ann Arbor Road E
                                                 Suite 201
                                                 Plymouth, MI 48170
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / GP
Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.10 Filed 03/25/21 Page 10 of 35

                                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     02/23/2021
                                                                                                     CT Log Number 539099861
 TO:         Kim Lundy Service Of Process
             Walmart Inc.
             702 SW 8TH ST
             BENTONVILLE, AR 72716-6209

 RE:         Process Served in Michigan

 FOR:        WALMART INC. (Domestic State: DE)




 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 2 of 2 / GP
     Case 2:21-cv-10663-BAF-CI    ECF No. 1, PageID.11 Filed 03/25/21 Page 11 of 35
   MARKO      LAW
1300 BROADWAY,FIFTH FLOOR
 DETROIT,MICHIGAN 48226
                                 7019 1120 0002 0964 6563
                                                                II            02/18/2021
                                                                                        USPOSTAGE
                                                                                        ,$006.262.

                                                                              033A 0071808756
                                                                                                First-Class
                                                                                                ZIP 48081



                                        Walmart, Inc
                              c./o The Corporation Company
                            40600 Ann Arbor Rd., E, Suite 201
                                    Plymouth, MI 48170




                            49         E:375 CO21
          Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.12 Filed 03/25/21 Page 12 of 35

              MARKO LAW
    M AR KOLAW.COM                                                                 P. (313)777-7LAW   F:(313) 771-5785




                                                 February 18,2021

        SENT VIA CERTIFIED MAIL
        Walmart, Inc.
        do The Corporation Company
        40600 Ann Arbor Rd., E., Suite 201
        Plymouth, MI 48170




                        Re:        Johnson-Franklin v. Walmart,Inc.


        Dear Registered Agent:

               Enclosed please find a Summons, Complaint, and Jury Demand related to the above
        referenced lawsuit. Please forward to your attorney at your earliest convenience.



                                                                 Very truly yours,

                                                                 MARKO LAW,PLLC



                                                                Heather Ducharrne-----
                                                                Paralegal tolCirstina R. Magyari, Esq.
                                                                1300 Broadway, 5th Floor
                                                                     . 7,
                                                                Detroit,,M, I 48226
                                                                Telephone/Fax:-(313)521-8:0118
                                                                Heather@markOlaw.com




                                                                _
                                                                              _.                                            -
    MAIN OFFICE:                                 PLEASE DIRECT ALL MAIL   \                          MID MICHIGAN OFFICE:

I   1 300 BROADWAY ST.I5TH FLOOR
    DETROIT MI 48226
                                                 TO OUR DETROIT OFFICE
                                                                      \                      600 EAST BROADWAY,SUITE 101
                                                                                                MOUNT PLEASANT, MI 48858
         Case 2:21-cv-10663-BAF-CI Original
                                   ECF -No. Court
                                                 1, PageID.13 Filed  03/25/21 Page 13 of 35
                                                              2nd Copy - Plaintiff
Approved, SCAO
                                                           1st Copy- Defendant                      3rd Copy -Return

           STATE OF MICHIGAN                                                                                            CASE NO.
          THIRD JUDICIAL CIRCUIT                                       SUMMONS                                        21-002187-NO
             WAYNE COUNTY                                                                                          Hon.Martha M.Snow

Court address:2 Woodward Ave., Detroit MI 48226                                                                          Court telephone no.: 313-224-6889
Plaintiff's name(s), address(es), and telephone no(s)                                    Defendant's name(s), address(es), and telephone no(s).
Johnson-Franklin, Florence                                                               Walmart, Inc.


Plaintiff's attorney, bar no., address, and telephone no

 Jonathan Robert Marko 72450
 1300 Broadway St Ste 500
 Detroit, MI 48226-2274

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 D
 ±:9estic Relations Case
  I 'There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
     members of the person(s) who are the subject of the complaint.
 0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
     family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
    (form MC 21)listing those cases.
 0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
     or family members of the person(s) who are the subject of the complaint.

 Civil Case
 :1 1 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
  cr  MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
  _icomplaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 BI There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
 0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

       been previously filed in 0 this court, 0                                                                               Court,

     where it was given case number                                 and assigned to Judge

    The action   0 remains 0 is no longer pending.

   Summons section completed by court clerk.                           SUMMONS


NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                                                  Expiration date*                         Court clerk
2/17/2021                                                   5/19/2021                                Angila Mayfield

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01(9/19)                      SUMMONS                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
        IAL
 Anglia Mayfield     Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.14 Filed 03/25/21 Page 14 of 35




                                                 STATE OF MICHIGAN
                                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 2/17/2021 4:54 PM




                     FLORENCE JOHNSON-FRANKLIN,
                                                                                 Case No. 21-           -NO
                                          Plaintiff,
                                                                                 Honorable

                     -V-

                     WALMART,INC.,
WAYNE COUNTY CLERK




                                          Defendant.

                     JONATHAN R. MARKO(P72450)
                     KATHERINE H. OLDS(P84603)
                     MARKO LAW,PLLC
                     Attorneys for Plaintiff
                     1300 Broadway Street, Fifth Floor
                     Detroit, MI 48226
                     Phone:(313)777-7LAW
                     Fax:(313)771-5785
                     katherine@markolaw.com
Cathy M. Garrett




                                   There is no other civil action between these parties arising out ofthe
                                   same transaction or occurrence as alleged in this Complaint pending
                                   in this Court, nor has any such action been previously filed and
                                   dismissed or transferred after having been assigned to a judge, nor
                                   do I know ofany other civil action,not between these parties, arising
                                   out of the same transaction or occurrence as alleged in this
                                   Complaint that is either pending or was previously filed and
                                   dismissed, transferred or otherwise disposed of after having been
                                   assigned to a Judge in this Court.


                                                COMPLAINT AND JURY REQUEST

                            NOW COMES the above-named Plaintiff, by and through her attorneys, MARKO LAW,

                     PLLC,and for her Complaint against the above-named Defendant, states as follows:

                                                           INTRODUCTION

                                                                     1
    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.15 Filed 03/25/21 Page 15 of 35




            1.     This is an action for money damages brought pursuant to the statutes and common

    law ofthe State of Michigan against Walmart,Inc.

           2.      This lawsuit arises out of events occurring within the City of Dearborn, County of

    Wayne, State of Michigan.

           3.      This Court has jurisdiction as a result ofthe damages sustained by the Plaintiff and

    the amount in controversy in this case is well in excess of this Court's jurisdictional limits.

                                                 PARTIES

           4.      Plaintiff is a resident of Detroit, Michigan.

           5.      Defendant Walmart, Inc., was, at all times relevant hereto, a corporation doing

5   business across the County of Wayne, Michigan.
1
                               COMMON FACTUAL ALLEGATIONS

           6.      This lawsuit arises out of a slip and fall occurring at Walmart Supercenter at 5851

    Mercury Dr., Dearborn, MI 48126 on or about May 23, 2020.

           7.      Defendant had control of subject premises.

           8.      Plaintiff was an invitee of Defendant.

           9.      Plaintiff was walking in the produce area of which Defendant had control.

           10.     The floor of the produce area had a puddle of spilled water that blended into the

    shiny floor.

           1 1.    No warning sign was present to inform Plaintiff ofthe floor's condition.

           12.     Defendant failed to warn Plaintiff in any way of the dangerous conditions that

    existed at the subject premises.

           13.     Unbeknownst to Plaintiff, the wet floor was hazardous.




                                                      2
               Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.16 Filed 03/25/21 Page 16 of 35




                        14.    Due to the floor's defective condition, Plaintifffell as she tried to walk through the

               produce area.

                        15.    Plaintiff could not see the defective condition of the floor before or as she stepped

               on it.

                        16.    Due to the fall, Plaintiff was stuck on the floor, unable to get up and walk away.

                        17.    Plaintiff laid on the floor for 45 minutes waiting for an ambulance.

                        18.    Defendant's employees put a "wet floor" sign in the area after she fell.

                        19.    Plaintiff was taken to the emergency room by ambulance and she has required

               continued appointments with orthopedic doctors and physical therapists and may require back
MMIKOLAW.COM




               surgery due to the fall.

                        20.    Plaintiff has been unable to return to her job as a home help aid and has only

               recently been able to begin working "light duty" chores.

                        21.    Plaintiff has incurred and continues to incur hospital bills she cannot pay and

               Defendant's claims services department has refused her request for medical bill reimbursement.

                        22.    As a result of the slip and fall and Defendant's negligence, Plaintiff has suffered

               severe and permanent injuries.

                                                           COUNT I
                                                         NEGLIGENCE

                        23.    Plaintiff herein by reference incorporates paragraphs 1 through 22 ofher Complaint

               as though fully set forth herein.

                        24.    At all times, the Defendant owed to Plaintiff a duty to maintain its premises and

               place of business in a reasonably safe condition, to exercise ordinary care to protect Plaintiff from

               unreasonable risks of injury that were known or should have been known by Defendant, to warn



                                                                 3
     Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.17 Filed 03/25/21 Page 17 of 35




     Plaintiff of any and all dangerous conditions existing on Defendant's property, to inspect and

     discover possible dangerous conditions, and to render assistance to Plaintiff after she was injured.

            25.     Defendant knew and/or should have known that the floor was dangerous.

            26.     Defendant breached its duties to Plaintiff in numerous ways, including but not

     limited to the following:

                    a.      Failing to keep the floor safe;

                    b.      Failing to warn its invitees and/or business visitors ofthe dangers associated

                            with the walkway;

                    c.      Failing to maintain the premises in a reasonably safe condition;

                    d.      Failing to inspect the floor for hazards, dangers, and improper conditions at

                            the premise;

                    e.      Failing to clear the floor ofhazards, dangers, and improper conditions at the

                            premise; and

                    f.      Failure to properly train, supervise, and retain its employees.

            27.     As a direct and proximate result of Defendant's negligence as described above,

     Plaintiff has suffered and will continue to suffer damages, including but not limited to:

                    a.      Limited mobility;

                    b.      Ankle injury;

                    c.      Back injury possibly requiring surgery;

                    d.      Joint injury;

0                   e.     Physical pain and suffering and emotional trauma and suffering;
cc                  f.      Swelling and bruising;

                    g.      Medical costs;


                                                      4
     Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.18 Filed 03/25/21 Page 18 of 35




                    h.      Loss of wages and/or earning capacity;

                    i.      Damaged credit;

                    j.      Denial of social pleasure and enjoyment;

                    k.      Depression

                    1.      Future damages;

                    m.      Any and all other damages that become known the course of discovery in

            this matter.

                                             COUNT II
                                         PREMISE LIABILITY

 3          28.     Plaintiff herein by reference incorporates paragraphs 1 through 27 ofher Complaint

     as though fully set forth herein.

            29.     At all times mentioned herein, Defendant negligently, carelessly and

     recklessly owned, leased, rented, occupied, possessed, designed, constructed, developed,

     landscaped, operated, inspected, repaired, maintained, modified, managed, controlled and/or

     supervised the subject premises, and/or permitted or created the dangerous condition on the subject

     premises so as to cause or allow dangerous and/or defective conditions thereon, and that at all

     times mentioned herein,the conditions ofsaid premises were such that individuals upon the subject

     premises, including Plaintiff, were exposed to danger and injury while lawfully on the subject

     premises.

            30.     Defendant failed to warn Plaintiff of the dangerous conditions that existed at the

-J
     subject premises.
0
             31.     Defendant knew, or in the exercise of reasonable care should have known, that
CC

     unless reasonable inspection, care, control and maintenance were taken of the subject premises,

     that a dangerous but deceptive condition would exist on the premises Defendant controlled.
                                                     5
Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.19 Filed 03/25/21 Page 19 of 35




Defendant negligently failed to take reasonable precautions to prevent injuries to persons lawfully

on the subject premises, including Plaintiff.

         32. Defendant breached its duties to Plaintiff in numerous ways, including but not

limited to the following:

               a.      Failing to keep the floor safe.

               b.      Failing to warn its invitees and/or business visitors ofthe dangers associated

                       with the floor.

               c.      Failure to take other corrective measures.

               d.      Failing to maintain the premises in a reasonably safe condition.

               e.      Failing to inspect the walkway for hazards, dangers, and improper

                       conditions at the premise.

               f.      Failing to clear the walkway of hazards, dangers, and improper conditions

                       at the premise.

               g-      Failure to properly train, supervise, and retain its employees.

       33.     As a direct and proximate result of Defendant's negligence as described above,

Plaintiff has suffered and will continue to suffer damages, including but not limited to:

               a.      Limited mobility;

               b.      Ankle injury;

               c.      Back injury possibly requiring surgery;

               d.      Joint injury;

               e.      Physical pain and suffering and emotional trauma and suffering;

               f.      Swelling and bruising;

               g-      Medical costs;


                                                 6
    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.20 Filed 03/25/21 Page 20 of 35




                   h.      Loss of wages and/or earning capacity;

                   i.      Damaged credit;

                   j.      Denial of social pleasure and enjoyment;

                   k.      Depression

                   1.      Future damages;

                   m.      Any and all other damages that become known the course of discovery in

           this matter.

           WHEREFORE, Plaintiff prays for judgment against Defendant in whatever amount the

    Court or Jury determines to be fair,just, and adequate compensation for the injuries and damages
8
    sustained, together with interest, court costs and attorney fees.

                                                          Respectfully submitted,

                                                          /s/Katherine H. Olds
                                                           Katherine H. Olds (P84603)
                                                           Marko Law,PLLC
                                                           Attorneys for Plaintiffs
                                                           1300 Broadway Street, Fifth Floor
                                                           Detroit, Michigan 48226
                                                          (313)777-7LAW / Fax:(313)771-5785
    Dated: February 17, 2021                               katherine@markolaw.com




                                     CERTIFICATE OF SERVICE
                    The undersigned certifies that a copy ofthe foregoing instrument
                    was served upon the attorneys of record of all parties to the above
                     cause, bye-filing with the Circuit Court on February 17, 2021.
                                          /s/Heather Ducharme




                                                      7
 Angila Mayfield                 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.21 Filed 03/25/21 Page 21 of 35




                                                               STATE OF MICHIGAN
                                                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
 2/17/2021 4:54 PM




                                 FLORENCE JOHNSON-FRANKLIN,

                                                        Plaintiff,                            Case No. 21-       -NO

                                                                                              Honorable
                                 -V-

                                 WALMART,INC.
WAYNE COUNTY CLERK




                                                        Defendant.

                                 JONATHAN R. MARKO(P72450)
                                 KATHERINE H. OLDS(P84603)
                                 MARKO LAW,PLLC
                                 Attorney for Plaintiff
                                 1300 Broadway Street, Fifth Floor
                                 Detroit, MI 48226
                                 Phone:(313)777-7LAW
                                 Fax:(313)771-5785
                                 katherine@markolaw.com
Cathy M. Garrett




                                                                     REQUEST FOR JURY TRIAL

                                       NOW COMES Plaintiff, by and through her attorneys, MARKO LAW,PLLC,and

                                 requests a trial by jury in the above-captioned matter.

                                                                                       Respectfully submitted,

                                             I                                         /s/Katherine H. Olds
                     MARKO LAW




                                                                                       Katherine H. Olds(P84603)
                                                                                       Marko Law,PLLC
                                                                                       Attorneys for Plaintiffs
                                                                                       1300 Broadway Street, Fifth Floor
                                                                                       Detroit, Michigan 48226
                                                                                      (313)777-7LAW / Fax:(313)771-5785
                                 Dated: February 17, 2021                              kathetine@markolaw.com

                                                                                  1
Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.22 Filed 03/25/21 Page 22 of 35




                            CERTIFICATE OF SERVICE
            The undersigned certifies that a copy ofthe foregoing instrument
            was served upon the attorneys of record of all parties to the above
             cause, by e-filing with the Circuit Court on February 17, 2021.
                                /s/Heather Ducharme




                                     9i7   ,
       11011411.11., WM, VIVF
Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.23 Filed 03/25/21 Page 23 of 35




          Answer to Plaintiff’s
              Complaint
    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.24 Filed 03/25/21 Page 24 of 35




                                        STATE OF MICHIGAN

                      IN THE CIRCUIT COURT FOR THE COUNT OF WAYNE


FLORENCE JOHNSON-FRANKLIN,                          Case No: 21-002187-NO
                                                    Honorable Martha M. Snow
        Plaintiff,


v

WALMART, INC.,

        Defendant.
_________________________________________________________________________________________________________
JONATHAN R. MARKO (P72450)                          RICHARD G. SZYMCZAK (P29230)
KATHERINE H. OLDS (P84603)                          ROCHELLE L. CLARKE (P79054)
MARKO LAW, PLLC                                     PLUNKETT COONEY
Attorneys for Plaintiff                             Attorneys for Defendant
1300 Broadway Street, Fifth Floor                   38505 Woodward Avenue, Suite 100
Detroit, MI 48226                                   Bloomfield Hills, MI 48304
Phone: 313-777-7LAW                                 Phone: 248-342-7007/ 810-342-7020
Facsimile: 313-771-5785                             Facsimile: 248-901-4040
Email: Katherine@markolaw.com                       Email: rszymczak@plunkettcooney.com
                                                    Email: rclarke@plunkettcooney.com




                                                                                                            Document received by the MI Wayne 3rd Circuit Court.
                     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT


        NOW COMES Defendant, WAL-MART STORES EAST LP, a foreign limited

partnership, misidentified in the Complaint as WALMART, INC., by and through its

attorneys, PLUNKETT COONEY, and in Answer to Plaintiff’s Complaint, states as follows:

                                          INTRODUCTION

        1.      In response to the allegations contained in paragraph 1, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves

Plaintiff to her strict proofs.
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.25 Filed 03/25/21 Page 25 of 35




       2.      In response to the allegations contained in paragraph 2, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves

Plaintiff to her strict proofs.

       3.      In response to the allegations contained in paragraph 3, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves

Plaintiff to her strict proofs.

                                         PARTIES

       4.      In response to the allegations contained in paragraph 4, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves

Plaintiff to her strict proofs.

       5.      No contest.

                              COMMON FACTUAL ALLEGATIONS

       6.      In response to the allegations contained in paragraph 6, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves




                                                                                               Document received by the MI Wayne 3rd Circuit Court.
Plaintiff to her strict proofs.

       7.      In response to the allegations contained in paragraph 7, Defendant denies the

allegations contained therein in the form and manner alleged an in fact.

       8.      In response to the allegations contained in paragraph 8, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves

Plaintiff to her strict proofs.

       9.      In response to the allegations contained in paragraph 9, Defendant is without

knowledge or information sufficient to form a belief as to the truth of same and leaves

Plaintiff to her strict proofs.



                                             2
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.26 Filed 03/25/21 Page 26 of 35




       10.     In response to the allegations contained in paragraph 10, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       11.     In response to the allegations contained in paragraph 11, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       12.     In response to the allegations contained in paragraph 12, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       13.     In response to the allegations contained in paragraph 13, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       14.     In response to the allegations contained in paragraph 14, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       15.     In response to the allegations contained in paragraph 15, Defendant is




                                                                                            Document received by the MI Wayne 3rd Circuit Court.
without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       16.     In response to the allegations contained in paragraph 16, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       17.     In response to the allegations contained in paragraph 17, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.




                                             3
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.27 Filed 03/25/21 Page 27 of 35




       18.     In response to the allegations contained in paragraph 18, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       19.     In response to the allegations contained in paragraph 19, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       20.     In response to the allegations contained in paragraph 20, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       21.     In response to the allegations contained in paragraph 21, Defendant is

without knowledge or information sufficient to form a belief as to the truth of same and

leaves Plaintiff to her strict proofs.

       22.     In response to the allegations contained in paragraph 22, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.




                                                                                             Document received by the MI Wayne 3rd Circuit Court.
                                     COUNT I- NEGLIGENCE

       23.     Defendant incorporates by reference and otherwise repeats and realleges its

answers to Paragraphs 1-22 of the Complaint as if set forth in their entirety.

       24.     In response to the allegations contained in paragraph 24, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       25.     In response to the allegations contained in paragraph 25, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       26.     In response to the allegations contained in paragraph 26 (a)-(f), Defendant

denies the allegations contained therein in the form and manner alleged and in fact.



                                              4
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.28 Filed 03/25/21 Page 28 of 35




       27.    In response to the allegations contained in paragraph 27 (a)-(m), Defendant

denies the allegations contained therein in the form and manner alleged and in fact.

                             COUNT II- PREMISES LIABILITY

       28.    Defendant incorporates by reference and otherwise repeats and realleges its

answers to Paragraphs 1-27 of the Complaint as if set forth in their entirety.

       29.    In response to the allegations contained in paragraph 29, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       30.    In response to the allegations contained in paragraph 30, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       31.    In response to the allegations contained in paragraph 31, Defendant denies

the allegations contained therein in the form and manner alleged and in fact.

       32.    In response to the allegations contained in paragraph 32(a)-(g), Defendant

denies the allegations contained therein in the form and manner alleged and in fact.

       33.    In response to the allegations contained in paragraph 33 (a)-(m), Defendant




                                                                                              Document received by the MI Wayne 3rd Circuit Court.
denies the allegations contained therein in the form and manner alleged and in fact.

       WHEREFORE, Defendant respectfully requests this Honorable Court enter an Order

for Judgement of No Cause for Action in its favor, together with costs and attorney fees to

be taxed.

                                                  Respectfully submitted,

                                                  /s/Rochelle L. Clarke________
                                                  Richard G. Szymczak (P29230)
                                                  Rochelle L. Clarke (P79054)
                                                  Attorneys for Defendant
                                                  38505 Woodward Ave., Ste. 100
                                                  Bloomfield Hills, MI 48304
                                                  (810) 342-7007/(810) 342-7020
                                                  rszymczak@plunkettcooney.com


                                              5
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.29 Filed 03/25/21 Page 29 of 35




                                         rclarke@plunkettcooney.com

Dated: March 23, 2021




                                                                               Document received by the MI Wayne 3rd Circuit Court.




                                     6
    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.30 Filed 03/25/21 Page 30 of 35




                                                            STATE OF MICHIGAN

                                IN THE CIRCUIT COURT FOR THE COUNT OF WAYNE


FLORENCE JOHNSON-FRANKLIN,                                                     Case No: 21-002187-NO
                                                                               Honorable Martha M. Snow
            Plaintiff,


v

WALMART, INC.,

        Defendant.
_________________________________________________________________________________________________________
JONATHAN R. MARKO (P72450)                          RICHARD G. SZYMCZAK (P29230)
KATHERINE H. OLDS (P84603)                          ROCHELLE L. CLARKE (P79054)
MARKO LAW, PLLC                                     PLUNKETT COONEY
Attorneys for Plaintiff                             Attorneys for Defendant
1300 Broadway Street, Fifth Floor                   38505 Woodward Avenue, Suite 100
Detroit, MI 48226                                   Bloomfield Hills, MI 48304
Phone: 313-777-7LAW                                 Phone: 248-342-7007/ 810-342-7020
Facsimile: 313-771-5785                             Facsimile: 248-901-4040
Email: Katherine@markolaw.com                       Email: rszymczak@plunkettcooney.com
                                                    Email: rclarke@plunkettcooney.com
_____________________________________________________________________________________________________________________________________________________________




                                                                                                                                                                Document received by the MI Wayne 3rd Circuit Court.
                                    DEFENDANT’S RELIANCE UPON JURY DEMAND


            NOW COMES Defendant, WAL-MART STORES EAST LP, a foreign limited

partnership, misidentified in the Complaint as WALMART, INC., by and through its

attorneys, PLUNKETT COONEY and hereby relies upon the Demand for Trial by Jury filed

by Plaintiff.

                                                                                 Respectfully submitted,

                                                                                 /s/Rochelle L. Clarke________
                                                                                 Richard G. Szymczak (P29230)
                                                                                 Rochelle L. Clarke (P79054)
                                                                                 Attorneys for Defendant
                                                                                 38505 Woodward Ave., Ste. 100


                                                                             7
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.31 Filed 03/25/21 Page 31 of 35




                                         Bloomfield Hills, MI 48304
                                         (810) 342-7007/(810) 342-7020
                                         rszymczak@plunkettcooney.com
                                         rclarke@plunkettcooney.com

Dated: March 23, 2021




                                                                               Document received by the MI Wayne 3rd Circuit Court.




                                     8
    Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.32 Filed 03/25/21 Page 32 of 35




                                        STATE OF MICHIGAN

                     IN THE CIRCUIT COURT FOR THE COUNT OF WAYNE


FLORENCE JOHNSON-FRANKLIN,                          Case No: 21-002187-NO
                                                    Honorable Martha M. Snow
        Plaintiff,


v

WALMART, INC.,

        Defendant.
_________________________________________________________________________________________________________
JONATHAN R. MARKO (P72450)                          RICHARD G. SZYMCZAK (P29230)
KATHERINE H. OLDS (P84603)                          ROCHELLE L. CLARKE (P79054)
MARKO LAW, PLLC                                     PLUNKETT COONEY
Attorneys for Plaintiff                             Attorneys for Defendant
1300 Broadway Street, Fifth Floor                   38505 Woodward Avenue, Suite 100
Detroit, MI 48226                                   Bloomfield Hills, MI 48304
Phone: 313-777-7LAW                                 Phone: 248-342-7007/ 810-342-7020
Facsimile: 313-771-5785                             Facsimile: 248-901-4040
Email: Katherine@markolaw.com                       Email: rszymczak@plunkettcooney.com
                                                    Email: rclarke@plunkettcooney.com




                                                                                                            Document received by the MI Wayne 3rd Circuit Court.
                            DEFENDANT’S AFFIRMATIVE DEFENSES


             NOW COMES Defendant, WAL-MART STORES EAST LP, a foreign limited

partnership, misidentified in the Complaint as WALMART, INC., by and through its

attorneys, PLUNKETT COONEY and hereby asserts the following Affirmative Defenses in

the above-entitled cause of action:

        1.      Plaintiff has failed to state a valid claim in whole or in part upon which relief

can be granted; therefore, Defendant is entitled to summary disposition as a matter of law.




                                                   9
 Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.33 Filed 03/25/21 Page 33 of 35




       2.         There is no genuine issue as to any material fact; therefore, Defendant is

entitled to summary disposition as a matter of law.

       3.         The premise in question was maintained in a reasonably safe condition at all

times relevant to this action.

       4.         Defendant did not know or have reason to know of the dangerous or

defective condition referenced in Plaintiff’s Complaint.

       5.         Plaintiff’s claim is barred by the open and obvious doctrine.

       6.         Plaintiff’s claims may be barred, in whole or in part, by the applicable statute

of limitations.

       7.         The sole and proximate cause of any and all injuries suffered by Plaintiff is

the result of Plaintiff’s own contributory and/or comparative negligence.

       8.         The sole and proximate cause of any and all injuries suffered by Plaintiff, are

the result of Plaintiff’s own conduct.

       9.         To the extent applicable, the sole, direct and proximate cause of Plaintiff’s




                                                                                                     Document received by the MI Wayne 3rd Circuit Court.
injuries was an independent intervening act beyond the control of Defendant.

       10.        Plaintiff has failed to mitigate her damages.

       11.        Plaintiff’s claims may be barred by the doctrine of laches in that some

evidence may no longer be available or may be in an altered state, prejudicing and/or

preventing Defendant from preparing its defense.

       12.        To the extent Plaintiff seeks recovery from Defendant premised upon

damages for medical care, rehabilitation service or any other economic loss, all or part of

which have been paid or are to be paid by a collateral source, Defendant is entitled to have

a reduction of that portion of any judgment pursuant to MCL 600.6303.



                                                 10
  Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.34 Filed 03/25/21 Page 34 of 35




        13.      Defendant complied with all duties applicable under Michigan law, and

therefore, denies that it has breached any duties owed to Plaintiff resulting in Plaintiff’s

alleged injuries.

        14.      Defendant reserves the right to amend its affirmative defenses as same

become known through discovery.

                                                  Respectfully submitted,


                                                     /s/Rochelle L. Clarke________
                                                     Richard G. Szymczak (P29230)
                                                     Rochelle L. Clarke (P79054)
                                                     Attorneys for Defendant
                                                     38505 Woodward Ave., Ste. 100
                                                     Bloomfield Hills, MI 48304
                                                     (810) 342-7007/(810) 342-7020
                                                     rszymczak@plunkettcooney.com
                                                     rclarke@plunkettcooney.com

Dated: March 23, 2021


                                        PROOF OF SERVICE




                                                                                               Document received by the MI Wayne 3rd Circuit Court.
                      The undersigned certifies that on the 23rd day of March,
                      2021, a copy of the foregoing document was served upon
                      the attorney(s) of record in this matter at their stated
                      business address as disclosed by the records herein via:

                      [ ] Hand delivery                [ ] Overnight mail
                      [ ] U.S. Mail                    [ ] Facsimile
                      [ ] E-Mail                       [X] Electronic e-file

                      I declare under the penalty of perjury that the foregoing
                      statement is true to the best of my information, knowledge
                      and belief. Glow

                                          Kimberly Webster
                              __________________________________________
                                           Kimberly Webster
Open.13046.11061.26020504-1




                                                11
  Case 2:21-cv-10663-BAF-CI ECF No. 1, PageID.35 Filed 03/25/21 Page 35 of 35




Open.13046.11061.26020504-1




                                                                                Document received by the MI Wayne 3rd Circuit Court.




                                      12
